           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKASNAS
                    NORTHERN DIVISION

HAZEL M. AMBERGER                                              PLAINTIFF

v.                           No. 1:18-cv-37-DPM

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                       DEFENDANT

                                   ORDER
     No one has objected to Magistrate Judge Ray's Recommended
Disposition, NQ 12. After reviewing for clear errors of fact on the face
of the record,   FED.   R. Crv. P. 72(b) (advisory committee notes to 1983
addition), and for legal error, the Court adopts the recommendation.
Amberger' s complaint will be dismissed with prejudice.
     So Ordered.



                                                          I
                                          D.P. Marshall Jr.
                                          United States District Judge
